Dismissed and Memorandum Opinion filed October 4, 2016.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-16-00703-CR
                               NO. 14-16-00704-CR

                      EDWIN MAURICE HILL, Appellant
                                         V.

                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 338th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1342475 & 1342476

                 MEMORANDUM                      OPINION


      Appellant was charged by indictment with possession of a controlled
substance and possession of a firearm by a felon. After pleas of guilty, the trial
court placed appellant on deferred adjudication community supervision for a
period of five years. On the State’s motion, the trial court subsequently adjudicated
appellant’s guilt and sentenced him to confinement for five years in each offense
on June 6, 2016. No timely motion for new trial was filed. Appellant’s notices of
appeal were not filed until September 1, 2016.

      A defendant’s notice of appeal must be filed within 30 days after sentence is
imposed when the defendant has not filed a motion for new trial. See Tex. R. App.
P. 26.2(a)(1). A notice of appeal that complies with the requirements of Rule 26 is
essential to vest the court of appeals with jurisdiction. Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected, a court of
appeals does not obtain jurisdiction to address the merits of the appeal. Under
those circumstances it can take no action other than to dismiss the appeal. Id.

      Accordingly, the appeals are ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Jamison, McCally, and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2